Filed 6/18/13 P. v. Bradley CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B244064

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA073569)
         v.

MICHAEL EDWARD BRADLEY,

         Defendant and Appellant.



         THE COURT:*

         Appellant Michael Edward Bradley (Bradley) appeals from the judgment of
conviction following a jury trial.
Statement of the Case
         An amended information filed August 15, 2012, charged Bradley with assault with
a deadly weapon (Pen. Code, § 245, subd. (a)(1))1 and criminal threats (§ 422, subd. (a))
and with allegations of priors. (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d).) A jury
found Bradley guilty of criminal threats. It found him not guilty of assault with a deadly
weapon, but found him guilty of the lesser included offense of simple assault, in violation


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
1        All further statutory references are to the Penal Code unless otherwise indicated.
of section 240. Bradley waived his constitutional rights to both a jury and a court trial on
his priors and admitted them as true.
       On September 18, 2012, Bradley was sentenced to 11 years in state prison after the
trial court denied his Romero2 motion and his motion to reduce his criminal threats
conviction to a misdemeanor. (§ 17, subd. (b)(1).) The trial court selected the upper term
of three years as to the criminal threats conviction, doubled pursuant to the Three Strikes
Law, and imposed an additional five years pursuant to section 667, subdivision (a)(1). It
struck the section 667.5, subdivision (b), priors. As to the misdemeanor assault, Bradley
was sentenced to time served. He received credit of 123 days in custody and 123 days for
work time, for a total of 246 days custody credit.
       Timely notice of appeal was filed September 18, 2012.
Factual Background
       Prosecution Case
       Ronald Gordon (Gordon), Dave Patt (Patt), Gregory Hinde (Hinde), and Hinde’s
daughter Emily are neighbors on Abelia Road in Canyon Country. Hinde and Gordon are
next door neighbors; Patt lives across the street from Hinde.
       In the late evening of May 6, 2012, Hinde and Emily were taking photographs of
the moon outside of Patt’s house. Patt’s garage door was open and he was inside
cleaning while Gordon, Hinde, and Emily were outside. Gordon, Hinde, and Emily heard
the sound of a speeding car and saw a dark SUV drive towards them. Believing that the
car was going above the speed limit on a residential street, Gordon stepped out on the
street and motioned for the car to slow down. However, instead of slowing down, the
driver appeared to accelerate. Frustrated with the frequent problem of drivers speeding
through their street, Gordon threw an empty plastic cup at the car as it passed, hitting it
on the passenger side.
       When the cup hit the car, the car came to an abrupt stop and the driver, Bradley,
stepped out. Bradley had a flashlight in his hand as he moved towards Gordon, saying

2      People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).

                                              2
“I’m a Hell’s Angel” and “I’m going to kill you.” Bradley grabbed Gordon’s right arm
and dragged Gordon across the street, twisted him onto the ground, and hit him with the
flashlight at least three times around his rib cage area. Patt, who witnessed the events
from his garage, ran across the street to intervene, while Hinde announced that he was
going to get his cell phone. With both hands in the air, Patt stepped between Bradley and
Gordon, telling Bradley to take it easy. Bradley appeared to calm down a bit, stated
“Fuck this,” and got back into his car and sped away.
        Bradley had already left when Hinde returned outside and phoned the sheriff’s
department.
        Los Angeles County Sheriff Jeffrey Burrow arrived a few hours later and was
given a description of Bradley, his car, and the license plate number. Bradley was
tracked down and arrested. A flashlight was found in his car. The car had a sticker on it
saying, “Support your local Hell’s Angels,” and another sticker depicting a female devil,
which is a common sticker used by the Hell’s Angels. Bradley had 666 tattooed on his
neck.
        Although Gordon did not seek medical assistance, he was sore for a few months
after the incident, and at the time of trial, he was still in fear, specifically of retaliation.
        Defense Case
        Bradley was on his way home after visiting a friend when he turned onto Abelia
Road, driving no more than 30 to 35 miles per hour. He saw Gordon waving his hands
and thought he was drunk. As Bradley got closer, Gordon threw something that landed
on his windshield. Upset, Bradley slammed on his brakes and grabbed his flashlight to
see if there was any damage. He noticed a chip on the windshield, but had no time to
investigate further because he was approached by two people who were screaming at
him. Gordon asked him about his speed, and Bradley replied that Gordon had
“assaulted” his windshield. Because Gordon kept moving towards Bradley in a
threatening manner, Bradley told him that he was with Hell’s Angels and that he would
“fuck him up,” in an effort to get him to back away. Gordon was unfazed by Bradley’s
statement and raised his hands as though he were about to hit Bradley, at which point

                                                 3
Bradley pushed him. Gordon went back about three feet, but came right back. Wrestling
back and forth, Gordon would not back down and kept saying that he was going to kick
Bradley’s “ass.” While trying to keep Gordon down, someone told Bradley to calm
down. Bradley explained that Gordon had thrown something on his windshield. Bradley
was again told to calm down, to take off, and that “we [would] take care of this.”
Bradley never hit Gordon with the flashlight.
       A few days after the incident, Bradley received a call from the sheriff’s
department asking him to go to the station. Bradley complied.
Discussion
       Counsel was appointed to represent Bradley in connection with this appeal. After
examination of the record, counsel filed an “Opening Brief” in which no arguable issues
were raised. On March 6, 2013, we advised Bradley that he had 30 days within which to
personally submit any contentions or issues for us to consider. Bradley filed two
handwritten documents. In the letter filed March 18, 2013, Bradley contends that the
verdict was inconsistent with the jury instructions (self-defense); his property and life
were attacked and threatened; prosecutorial misconduct and misconduct by the sheriff’s
department for failure to charge the victim (presumably, Gordon); inconsistent evidence;
perjury; and he was stereotyped. In the letter filed April 2, 2013, Bradley asserts
prejudicial prosecutorial misconduct by (1) submitting the lesser included offense
instruction, (2) commenting on sentencing, and (3) allowing the jury to consider
punishment as a factor in determining his guilt or innocence.
       After reviewing the entire record, we conclude that it provides a factual basis to
support the conviction. Ample evidence supports the jury’s conviction, namely
testimony from Gordon, Hinde, Emily, Patt, and Sheriff Burrow regarding the incident
that occurred. As for the arguments set forth in Bradley’s two letters, we have reviewed
the appellate record and conclude that they do not warrant reversal. While the jury was
instructed on self-defense, the jury was free not to believe Bradley’s characterization of
what occurred and to believe the several other witnesses who testified regarding what
occurred. Just because the jury chose not to find self-defense does not mean that the

                                              4
verdict is inconsistent with the instructions. Moreover, there is no evidence of
prosecutorial misconduct. We reviewed the prosecutor’s closing argument and find no
error. And, there is no evidence of perjury.
       The fact that Bradley is not an attorney does not compel reversal; an attorney
reviewed the appellate record and filed an appellate brief on his belief. We are satisfied
that Bradley’s attorney has fully complied with her responsibilities and that no arguable
issues exist. (People v. Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               5